IN THE SUPREME COURT OF THE STATE OF NEVADA


                    JEFFREY CHARLES,                                        No. 67125
                    Appellant,
                    vs.
                    CITY OF HENDERSON, A POLITICAL
                    SUBDIVISION OF THE STATE OF
                    NEVADA; SGT. HAMPTON,                                        FILED
                    INDIVIDUALLY AND IN HIS CAPACITY
                    AS A POLICE OFFICER OF THE CITY                              MAY 1 0 2016
                    OF HENDERSON; AND WILLIAM                                  TRACE K. LINDEMAN
                                                                            CLERK OF SUPREME COURT
                    PURDUE, INDIVIDUALLY AND IN HIS                        BY
                                                                                —S-4.
                                                                                  DEPUTY
                                                                                    ! "-VedsCLERK
                                                                                             iltir
                    CAPACITY AS A POLICE OFFICER OF
                    THE CITY OF HENDERSON,
                    Respondents.

                                            ORDER OF AFFIRMANCE
                                This is a pro se appeal from a district court order of dismissal
                    in a tort action. Eighth Judicial District Court, Clark County; Valorie J.
                    Vega, Judge.
                                Having reviewed the parties' briefs and appendices, we
                    perceive no error in the district court's order dismissing appellant's
                    complaint on the basis that it is barred by the three-year statute of
                    limitations under NRS 11.190(3)(c)."     See Buzz Stew, LLC v. City of N.
                    Las Vegas, 124 Nev. 224, 227-28, 181 P.3d 670, 672 (2008) (holding that
                    this court reviews de novo an order granting an NRCP 12(b)(5) motion to
                    dismiss, accepting all factual allegations in the complaint as true, and

                           'Although the district court's order also refers to NRS 41.036(2) as a
                    basis for dismissal of appellant's complaint, we do not need to reach that
                    issue.




SUPREME COURT
      OF
    NEVADA

(0) 1947A   4e) (
                drawing all inferences in the plaintiffs favor); Winn v. Sunrise Hosp. &
                Med. Ctr., 128 Nev. 246, 253, 277 P.3d 458, 463 (2012) (recognizing that
                when the facts are uncontroverted, the "appropriate accrual date for the
                statute of limitations is a question of law" (quoting Day   U.   Zubel, 112 Nev.
972, 977, 922 P.2d 536, 539 (1996))).
                           The record shows that appellant had knowledge of his claims
                against respondents no later than December 9, 2010, when he filed a
                motion in his justice court criminal case seeking the return of property
                seized under a search warrant. See City of N. Las Vegas          U.   State, EMRB,
                127 Nev. 631, 640, 261 P.3d 1071, 1077 (2011) (holding that equitable
                tolling will extend a statute of limitations if a reasonable plaintiff would
                not have known of the existence of their claim within the limitations
                period); Bemis v. Estate of Bemis, 114 Nev. 1021, 1025, 967 P.2d 437, 440
                (1998) (concluding that the statute of limitations for conversion is
                discovery based). And appellant's claim began to accrue when he entered
                his guilty plea in the criminal case on January 5, 2011, as this is the date
                on which respondents' right to claim lawful possession of appellant's
                property ceased and he was entitled to its return.     See Gates         U.   Towery,
                435 F. Supp. 2d 794, 800-01 (N.D. Ill. 2006) (holding that conversion and
                replevin claims for the return of property seized in a criminal
                investigation accrue on the date on which the plaintiff was first able to
                demand the return of his property); see also NRS 179.105 (requiring
                police officers to retain all property taken based on a warrant subject to
                court order). Though appellant argues that the statute of limitations was
                tolled because he did not discover the full extent of what the Police seized
                until after he saw photographs from the seizure, equitable tolling is only



SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A
                   available until the plaintiff has learned enough information to determine
                  whether a claim exists, not to discover the full extent of his or her claim.
                   See City of N. Las Vegas, 127 Nev. at 640, 261 P.3d at 1077; Ruso v.
                  Morrison, 695 F. Supp. 2d 33, 46 (S.D.N.Y. 2010) ("The law does not
                  permit equitable tolling when a party simply did not realize the 'extent' of
                   his claim."). Because appellant did not file the underlying complaint
                   until January 30, 2014, more than three years after the date when his
                   claims accrued, the district court properly concluded that appellant's
                   claims are barred. NRS 11.190(3)(c) (providing that "[a]n action for
                   taking, detaining or injuring personal property, including actions for
                   specific recovery thereof' are subject to a three-year statute of
                   limitations); Winn, 128 Nev. at 253, 277 P.3d at 463. Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.



                                                                     ,J.
                                          Hardesty


                                                                                       , J.
                  Saitta



                  cc:   Hon. Valorie J. Vega, District Judge
                        Jeffrey Charles
                        Henderson City Attorney
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    (e
             -